Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 and 07/21/2021 are being considered by the examiner.

Claim Objections
Claims 12-20 are objected to because of the following informalities:  
Claim 12 line 7, Claim 16 line 7, recite “a first subset”, it should be “the [[a]] first subset”.
Appropriate correction is required.
Any claim not specifically mentioned above, is objected due to its dependency (inhered the deficiency) on an objected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12-13,  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al., US10,140,180, hereinafter Sridhara, in view of Katagiri et al. US 2014/0136919, hereinafter Katagiri.

As per claim 1, Sridhara teaches A method comprising: 
	receiving a set of failed data blocks (Fig.5, 510, "Identify read failure locations and associated segments") from a storage medium (Fig. 1, 106, “Memory”; 2:45-46) during execution of a host- initiated read command (Fig.5, 502); and
	 performing operations of a primary recovery process (Fig.5, 516, 518, OC recovery; 6:6-37) on a first subset of the failed data blocks (Fig.5, 512, "Select first segment including a read failure location") and operations of a secondary recovery process (Fig. 5, 520,"… reread…") on a second subset of the failed data blocks  (Fig.5, 520, 9:50-53, repeating the OC correction process at 514. Once all segments with read failures have been re-read, ......522, Select next segment including a read failure).

	EXCEPT
	during a single revolution of the storage medium, 
	Katagiri teaches
	during a single revolution of the storage medium, (Fig.4, 404, "...reread the initial error data set..."; [0095] a reconstructive data recovery method may be applied to multiple data sets in a single read (e.g., .......in the same forward motion, etc.)

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara to incorporate the teaching “during a single revolution of the storage medium perform operation……” of Katagiri as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

	As per claim 12, Sridhara teaches A system comprising: 	a read/write channel (Fig.2, 217, R/W CHANNEL) configured to: 
	select a first recovery scheme (Fig.5, 518, "Perform OC recovery of the failed sectors") for a decoding attempt on a first subset (Fig.5, 512 "Select first segment including a read failure location") of a set of failed data blocks read from a data track (Fig.5, 510, "Identify read failure locations and associated segments") of a storage medium (Fig. 1, 106, “Memory”; 2:45-46); 
	select a second different recovery scheme (Fig. 5, 520,"… reread…") for a decoding attempt on a second subset of the set of failed data blocks read from the data track (Fig.5, 520, 522, Select next segment including a read failure); and
	perform operations to decode a first subset of the failed data blocks according to the first recovery scheme (Fig.5, 516, 518, OC recovery; 6:6-37) and perform operations to decode the second subset of the failed data blocks according to the second different recovery scheme (Fig.5, 520, “…reread…”, 9:50-53, repeating the OC correction process at 514. Once all segments with read failures have been re-read, ......522, Select next segment including a read failure).
	
	EXCEPT
	during a single revolution of the storage medium, 
	Katagiri teaches
	during a single revolution of the storage medium, (Fig.4, 404, "...reread the initial error data set..."; [0095] a reconstructive data recovery method may be applied to multiple data sets in a single read (e.g., .......in the same forward motion, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara to incorporate the teaching “during a single revolution of the storage medium perform operation……” of Katagiri as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

	As per claim 16, Sridhara teaches One or more computer-readable storage media encoding computer-executable instructions for executing a computer process comprising: 
	selecting a first recovery scheme (Fig.5, 518, "Perform OC recovery of the failed sectors") for a decoding attempt on a first subset (Fig.5, 512 "Select first segment including a read failure location") of a set of failed data blocks read from a data track (Fig.5, 510, "Identify read failure locations and associated segments") on a storage medium (Fig. 1, 106, “Memory”; 2:45-46); 
	selecting a second different recovery scheme (Fig. 5, 520,"… reread…") for a decoding attempt on a second subset of the set of failed data blocks read from the data track (Fig.5, 520, 9:50-53, repeating the OC correction process at 514. Once all segments with read failures have been re-read, ......522, Select next segment including a read failure); and 

	performing operations to decode a first subset of the failed data blocks according to the first recovery scheme (Fig.5, 516, 518, OC recovery; 6:6-37) and performing operations to decode the second subset of the failed data blocks according to the second different recovery scheme (Fig.5, 520, “…reread…”, 9:50-53, repeating the OC correction process at 514. Once all segments with read failures have been re-read, ......522, Select next segment including a read failure).   	

	EXCEPT
	during a single revolution of the storage medium, 
	Katagiri teaches
	during a single revolution of the storage medium, (Fig.4, 404, "...reread the initial error data set..."; [0095] a reconstructive data recovery method may be applied to multiple data sets in a single read (e.g., .......in the same forward motion, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara to incorporate the teaching “during a single revolution of the storage medium perform operation……” of Katagiri as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

	As per claim 2, Sridhara- Katagiri teaches The method as applied above in claim 1, Katagiri further teaches comprising: 
	reserving a first subset of sample buffers in a read channel to support the primary recovery process; and 
	reserving a second subset of the sample buffers in the read channel to support the secondary recovery process .
	(Fig.4, 404, "...store rows of each data set which either have no errors or are correctable using C1-error correction code (ECC) to their respective reserved data buffer areas,......")

	As per claim 13, Sridhara- Katagiri teaches The system as applied above in claim 12, Katagiri further wherein the read/write channel is further configured to: 
	reserve a first subset of sample buffers in a read channel to support the first recovery scheme; 
	reserve a second subset of the sample buffers the read channel to support the secondary different recovery scheme; and 
	populate the first subset of the sample buffers with data read from the first subset of the set of failed data blocks and 
	populate the second subset of the sample buffers with data read from the second subset of the data blocks.
	(Fig.4, 404, "...store rows of each data set which either have no errors or are correctable using C1-error correction code (ECC) to their respective reserved data buffer areas,......")

Claim(s) 3-4, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al., US10,140,180, hereinafter Sridhara, in view of Katagiri et al. US 2014/0136919, hereinafter Katagiri, in further view of Jury et al., US 9928854, hereinafter Jury.

	As per claim 3, Sridhara- Katagiri teaches The method as applied above in claim 1, EXCEPT wherein the primary recovery process is a read sample combining recovery process and 
	wherein performing the operations of the primary recovery process includes executing multiple rounds of recovery operations on the set of failed data blocks, each of the multiple rounds entailing updates to previously-acquired samples based on newly-acquired samples and operations to decode the updated samples.
	Jury teaches
	 wherein the primary recovery process is a read sample combining recovery process and 
	wherein performing the operations of the primary recovery process includes executing multiple rounds of recovery operations on the set of failed data blocks, each of the multiple rounds entailing updates to previously-acquired samples based on newly-acquired samples and operations to decode the updated samples. (3:53-58, For the samples generated at each read, the previous MISO output may be combined with the current samples. The MISO equalizer may be adapted on each read of the segment and the output may be sent to the decoder for error recovery processing. This may continue until the decoder is successful or the N reads are completed.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara-Katagiri to incorporate the teaching “read sample combining recovery process ……” of Jury as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

	As per claim 4, Sridhara- Katagiri-Jury teaches The method as applied above in claim 1, Sridhara further teaches The method of claim 3, wherein the secondary recovery process is a free retry recovery process, the free retry recovery process entailing operations to decode a newly-acquired sample not combined with any previously-acquired samples. (Fig.5, 520, 9:50-53, repeating the OC correction process at 514. Once all segments with read failures have been re-read, ......)

	As per claim 14, Sridhara- Katagiri teaches The system as applied above in claim 12, Sridhara further teaches wherein the second recovery scheme is a free retry recovery scheme. (Fig.5, 520, 9:50-53, repeating the OC correction process at 514. Once all segments with read failures have been re-read, ......)
	EXCEPT
	 wherein the first recovery scheme is a read sample combining recovery scheme and 
	Jury teaches
	 wherein the primary recovery process is a read sample combining recovery process and 
	wherein performing the operations of the primary recovery process includes executing multiple rounds of recovery operations on the set of failed data blocks, each of the multiple rounds entailing updates to previously-acquired samples based on newly-acquired samples and operations to decode the updated samples. (3:53-58, For the samples generated at each read, the previous MISO output may be combined with the current samples. The MISO equalizer may be adapted on each read of the segment and the output may be sent to the decoder for error recovery processing. This may continue until the decoder is successful or the N reads are completed.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara-Katagiri to incorporate the teaching “read sample combining recovery process ……” of Jury as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

	As per claim 17, Sridhara- Katagiri teaches The one or more computer-readable storage media as applied above in claim 16, Sridhara further teaches wherein the second recovery scheme is a free retry recovery scheme. (Fig.5, 520, 9:50-53, repeating the OC correction process at 514. Once all segments with read failures have been re-read, ......)
	EXCEPT
	 wherein the first recovery scheme is a read sample combining recovery scheme and 
	Jury teaches
	wherein the first recovery scheme is a read sample combining recovery scheme and (3:53-58, For the samples generated at each read, the previous MISO output may be combined with the current samples. The MISO equalizer may be adapted on each read of the segment and the output may be sent to the decoder for error recovery processing. This may continue until the decoder is successful or the N reads are completed.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara-Katagiri to incorporate the teaching “read sample combining recovery process ……” of Jury as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

Claim(s) 5-10, 15 and  18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al., US10,140,180, hereinafter Sridhara, in view of Katagiri et al. US 2014/0136919, hereinafter Katagiri, in further view of Patapoutian et al., US 2015/0089278, hereinafter Patapoutian.

	As per claim 5, Sridhara- Katagiri teaches The method as applied above in claim 2, EXCEPT further comprising: 
	selecting a number of decoder iterations to perform on each data block of the first subset of failed data blocks according to a first decoding policy; and 
	selecting a number of decoder iterations to perform on each data block of the second subset of failed data blocks according to a second different decoding policy. 
	Patapoutian teaches further comprising: 
	selecting a number of decoder iterations to perform on each data block of the first subset of failed data blocks according to a first decoding policy; and 
	selecting a number of decoder iterations to perform on each data block of the second subset of failed data blocks according to a second different decoding policy. 
	(Fig.10D; [0061], some upper limit is specified on the number of iterations.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara-Katagiri to incorporate the teaching “selecting a number of decoder iterations……according decoding policy” of Patapoutian as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

	As per claim 15, Sridhara- Katagiri teaches The system as applied above in claim 12, EXCEPT wherein the read/write channel is further configured to: 
	select a number of decoder iterations to perform on each data block of the first subset of failed data blocks according to a first decoding policy; and 
	select a number of decoder iterations to perform on each data block of the second subset of failed data blocks according to a second different decoding policy.
	Patapoutian teaches
	wherein the read/write channel is further configured to: 
	select a number of decoder iterations to perform on each data block of the first subset of failed data blocks according to a first decoding policy; and 
	select a number of decoder iterations to perform on each data block of the second subset of failed data blocks according to a second different decoding policy. (Fig.10D; [0061], some upper limit is specified on the number of iterations.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara-Katagiri to incorporate the teaching “selecting a number of decoder iterations……according decoding policy” of Patapoutian as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

	As per claim 18, Sridhara- Katagiri teaches The one or more computer-readable storage media as applied above in claim 16, EXCEPT wherein the computer process further comprises: 
	selecting a number of decoder iterations to perform on each data block of the first subset of failed data blocks according to a first decoding policy; and 
	selecting a number of decoder iterations to perform on each data block of the second subset of failed data blocks according to a second different decoding policy.
	Patapoutian teaches wherein the computer process further comprises: 
	selecting a number of decoder iterations to perform on each data block of the first subset of failed data blocks according to a first decoding policy; and 
	selecting a number of decoder iterations to perform on each data block of the second subset of failed data blocks according to a second different decoding policy. (Fig.10D; [0061], some upper limit is specified on the number of iterations.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara-Katagiri to incorporate the teaching “selecting a number of decoder iterations……according decoding policy” of Patapoutian as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

	As per claim 6, Sridhara- Katagiri-Patapoutian teaches The method as applied above in claim 5, Patapoutian further teaches wherein at least one of the first decoding policy and the second decoding policy specifies a guaranteed maximum number of decoding iterations to be performed by a decoder.
(Fig.8, [0061] the "LDPC with Maximum Iterations" routine....some upper limit is specified on the number of iterations.)

	As per claim 19, Sridhara- Katagiri-Patapoutian teaches The one or more computer-readable storage media as applied above in claim 18, Patapoutian further teaches  wherein at least one of the first decoding policy and the second different decoding policy specifies a guaranteed maximum number of decoding iterations to be performed by a decoder. (Fig.8, [0061] the "LDPC with Maximum Iterations" routine....some upper limit is specified on the number of iterations.)

	As per claim 7, Sridhara- Katagiri-Patapoutian teaches The method as applied above in claim 5, Patapoutian further teaches wherein at least one of the first decoding policy and the second different decoding policy dynamically assigns a maximum number of decoding iterations to a data block sample based on channel elasticity. ([0028], An optimum error recovery scheme at any given
time can be selected based on a variety of factors such as contention, resource bottlenecks, starvation, scheduling rules, and general quality of service (QoS) parameters.)

	As per claim 20, Sridhara- Katagiri-Patapoutian teaches The one or more computer-readable storage media as applied above in claim 18, Patapoutian further teaches wherein at least one of the first decoding policy and the second different decoding policy dynamically assigns a maximum number of decoding iterations to a data block sample based on channel elasticity. ([0028], An optimum error recovery scheme at any given time can be selected based on a variety of factors such as contention, resource bottlenecks, starvation, scheduling rules, and general quality of service (QoS) parameters.)

	As per claim 8 Sridhara- Katagiri-Patapoutian teaches The method as applied above in claim 5, Patapoutian further teaches wherein at least one of the first decoding policy and the second different decoding policy dynamically assigns a maximum number of decoding iterations to a data block sample based on quality metric computed with respect to the data block sample, the assigned number of decoding iterations being greater when the quality metric indicates the data block is of high quality than when the quality metric indicates the data is of low quality.
([0028], An optimum error recovery scheme at any given time can be selected based on a variety of factors such as contention, resource bottlenecks, starvation, scheduling rules, and general quality of service (QoS) parameters.)

	As per claim 9, Sridhara- Katagiri-Patapoutian teaches The method as applied above in claim 5, Patapoutian further teaches wherein at least one of the first decoding policy and the second different decoding policy provides for decoding the set of failed data blocks according to an order that is different than the order in which failed data blocks are arranged on the storage medium. ([0026]; Fig.9, Fig 10B, 10C.)

	As per claim 10,  Sridhara- Katagiri-Patapoutian teaches The method as applied above in claim 5, Patapoutian further teaches wherein the first decoding policy allocates a first quantity of decoding time and the second different decoding policy allocates a second quantity of decoding time such that the first decoding time and the second decoding time in aggregate equal a time in which a storage media makes a single revolution. (Fig. 10A, [0078], an average overall recovery time of 3 .25 ms can be achieved by applying the 25 retries followed by the Outer Code routine.)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al., US10,140,180, hereinafter Sridhara, in view of Katagiri et al. US 2014/0136919, hereinafter Katagiri, in further view of Patapoutian et al., US 2015/0089278, hereinafter Patapoutian, in further view of Ramesh et al., US 20090077457, hereinafter Ramesh.

	As per claim 11, Sridhara- Katagiri-Patapoutian teaches The method as applied above in claim 5, EXCEPT wherein at least one of the first decoding policy and the second different decoding policy dynamically assigns a maximum number of decoding iterations to a data block sample based on an associated data block location on the storage medium.
	Ramesh teaches
	wherein at least one of the first decoding policy and the second different decoding policy dynamically assigns a maximum number of decoding iterations to a data block sample based on an associated data block location on the storage medium. ([0017]  dynamically reducing the number of decoding iterations employed based on the codeword received.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Sridhara-Katagiri-Patapoutian to incorporate the teaching “dynamically assigns a maximum number of decoding iterations……” of Ramesh as indicated above, in order to increases the efficiency of reading stored data from the tape. (Katagiri, [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nylander-Hill, (US 5,490,149) discloses a control system for reading and writing host data on a streaming tape medium, an error correction coding (ECC) system for detecting and correcting data transfer errors, and an error recovery system for performing non-ECC correctable error recovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Britt can be reached on (571)272-3815. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/Examiner, Art Unit 2111     

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111